Being unable to agree with Mr. Justice Jones in the view which he takes of the first point considered in his opinion, I propose to state, very briefly, the grounds of my dissent. The language which he quotes from the answer, if it stood alone, might, possibly, be sufficient, under a liberal construction of the pleadings, to connect the matter which the plaintiff moved to strike out, with the account stated, which constituted the plaintiff's first cause of action, to wit: an account stated between the plaintiff and the defendants as a copartnership under the name and style of The Charleston Cycle Company. But when this language is read with reference to the context in connection with that which goes before, and that which follows after — which is required by the rules of construction — it seems to me impossible to regard the language quoted as referring to the account stated between the plaintiff and the defendants, which constituted plaintiff's first cause of action, but must be regarded as referring to an account stated between the plaintiff and E.B. Welch, one of the defendants. Inasmuch *Page 37 
as the second paragraph of the answer, which contains the language relied on, is fully set out in the leading opinion, it will be unnecessary to repeat it here. I will, therefore, only call attention to such portions of the paragraph preceding and following the language quoted, as, in my judgment, negative the idea that the defendants intended to refer to the account alleged to have been stated between the plaintiffand the two defendants as copartners, under the name of The Charleston Cycle Company, and, on the contrary, the language used was intended to refer to an account stated between the plaintiff and one of the defendants, E.B. Welch. The paragraph sets out with a distinct allegation "that the account alleged to be stated in paragraph three of the first cause of action of the complaint, was not stated by and between the plaintiff and defendants, William H. Welch and Edw. B. Welch, as copartners under the firm name of The Charleston Cycle Company, but was stated between the plaintiff, The Pope Manufacturing Company, and the defendant, Edw. B. Welch, solely, doing business as The Charleston Cycle Company, and same account is fraudulent, null and void, by reason of the following facts, to wit:" proceeding to state the facts. Now what was manifestly meant by the words "same account?" Why clearly the account which defendants had alleged was stated between plaintiff and E.B. Welch solely, and certainly not the account which plaintiff had alleged was stated between it and the two defendants, as copartners, for defendants had just alleged that there was no stated account between plaintiff and the two
defendants. The paragraph then, after stating the facts alleged to constitute the fraud charged, proceeds as follows: "And there was omitted from such account stated, referred to in paragraph 3, first cause of action, by reason of the false and fraudulent representations of the Pope Manufacturing Company," c. (which was the language relied upon by Mr. Justice Jones), "five per cent. additional of gross sales of said 157 bicycles, amounting in the aggregate to the sum of $785.25, which said amount of $785.25 was omitted from *Page 38 
the said account stated, while the said E.B. Welch, doing business as The Charleston Cycle Company, then and there was relying upon the false and fraudulent representations aforesaid of the Pope Manufacturing Company." Now do not the words "such account" and the words "said account stated, while the said E.B. Welch, doing business as The Charleston Cycle Company, then and there relying upon the false and fraudulent representations aforesaid of the Pope Manufacturing Company," manifestly show that the defendants, in using the language quoted and relied upon by Mr. Justice Jones, referred to the account stated between E.B. Welch, one of the defendants, and the plaintiff, and not to the account stated between the plaintiff and the two defendants, as copartners, which constitutes the basis of the first cause of action. Indeed, it looks to me like a contradiction in terms, to say that the defendants, in that portion of the second paragraph of their amended answer, which the plaintiff moved to strike out, were referring to an account stated, which they expressly alleged "was not stated by and between the plaintiff and defendants, William H. Welch and Edw. B. Welch, as copartners under the firm name of The Charleston Cycle Company," instead of the account which they expressly allege was stated between the plaintiff and one of the defendants. Now if the plaintiff on the trial shall fail to satisfy the jury that the account stated, which constitutes the basis of the first cause of action, was not, in fact, stated by and between the plaintiff and both of the defendants as copartners, then the plaintiff will fail to recover on that cause of action; and the question whether there were fraudulent errors and omissions in another account stated by and between other parties, to wit: the plaintiff and only one of the defendants, is wholly immaterial to the issue raised by the pleadings, and ought, therefore, to have been stricken out.
I concur in the conclusion reached by Mr. Justice Jones as to the second point considered by him, and shall not undertake to add anything to what he has said on that point. *Page 39 
I think, therefore, that the order appealed from should be reversed in whole, and not in part merely.